MEMORANDUM **
Juan Jose Agustín Gomez, a native and citizen of Mexico, petitions for review of an order of the Board of Immigration Appeals summarily affirming an immigration judge’s (“IJ”) decision denying his application for cancellation of removal. We have jurisdiction under 8 U.S.C. § 1252. We review the agency’s physical presence determination for substantial evidence, Lopez-Alvarado v. Ashcroft, 381 F.3d 847, 850-51 (9th Cir.2004), and we deny the petition for review.
The IJ’s determination that Agustin Gomez did not establish his continuous physical presence in the United States beginning January 1993 is supported by substantial evidence. See INS v. Elias-Zacarias, 502 U.S. 478, 481 n. 1, 112 S.Ct. 812, 117 L.Ed.2d 38 (1992) (noting that “[t]o reverse the BIA finding we must find that the evidence not only supports that conclusion, but compels it”).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.